Citation Nr: 0214710	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left leg 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for nicotine 
dependence.

6.  Entitlement to service connection for prostate cancer as 
due to nicotine dependence or asbestos exposure.

7.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded the case in November 2000.  It was 
returned to the Board in September 2002.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issues on appeal have been 
obtained.

2.  Neither left hip disability nor left leg disability was 
present in service or until many years thereafter, and 
neither disability is etiologically related to service.

3.  Chronic back disability was not present in service or 
until years thereafter, and is not etiologically related to 
service.

4.  The presence of nicotine dependence in service or 
thereafter is not shown.

5.  Prostate cancer is not related to the claimant's tobacco 
use or claimed asbestos exposure during service.

6.  The veteran is not service connected for any disability.  

7. No complex or controversial medical question is presented 
in this case.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Neither left hip disability, left leg disability, nor 
back disability was incurred in or aggravated by active 
military service, and the incurrence or aggravation of 
arthritis in any of these joints during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Nicotine dependence was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303 (2001).

4.  Prostate cancer is not due to asbestos exposure in active 
military service or to nicotine dependence incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303 (2001).

5.  The requirements for a total rating based on 
unemployability due to service-connected disability are not 
met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

6.  An opinion from an independent medical expert is not 
required.  38 C.F.R. § 20.901(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

When this case was before the Board in November 2000, it was 
remanded for development required to comply with the VCAA.  
Thereafter, the RO sent letters to the veteran specifically 
informing him of the evidence and information necessary to 
substantiate his claims, the information and evidence that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information in support of his claims.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002. 

The record also reflects that the RO has obtained the 
veteran's service medical records and the pertinent post-
service medical evidence identified by the veteran.  In 
addition, pursuant to the Board's remand, the RO attempted on 
several occasions to afford the veteran appropriate VA 
examinations.  Unfortunately, the veteran has metastatic 
prostate cancer and has canceled all schedules examinations, 
apparently because he is too ill to attend.  He has not 
requested that he be rescheduled.  Moreover, with the 
exception of the representative's request that an opinion be 
obtained from an independent medical expert, neither the 
veteran nor his representative has identified any additional 
evidence or information that could be obtained to 
substantiate any of the veteran's claims.  This Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Independent Medical Expert Opinion

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 20.901(d).

As mentioned above, the veteran's representative has 
requested that an opinion be obtained from an independent 
medical expert.  However, the representative has not 
identified the medical question or even the subject matter 
warranting such an opinion.  Following its review of the 
record, the Board has concluded that this case presents no 
medical question of sufficient complexity or controversy to 
warrant such an opinion.
Legal Criteria

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2001).

Service incurrence or aggravation of arthritis or a malignant 
tumor may be presumed under certain circumstances if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2001).

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of inservice exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999); VAOPGCPREC 4-2000.  There is no 
specific statutory or regulatory guidance with regard to 
claims for service connection for asbestosis or other 
asbestos-related diseases.  VA's Manual 21-1, Part VI, para. 
7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed 
Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

Analysis

The veteran's service medical records show that an entrance 
examination in April 1952 noted that the veteran had a mild 
dorsal scoliosis.  Service medical records are otherwise 
negative for evidence of any of the disabilities at issue.  
The report of the veteran's discharge examination in April 
1956 discloses that the veteran's back, hearing acuity, left 
hip and leg, genitourinary system and psychiatric status were 
found to be normal on clinical examination.  
The post-service medical evidence of record primarily relates 
to treatment of the veteran in 1997 and 1998 for metastatic 
prostate cancer, to include extensive bony metastasis.  It 
includes no medical evidence of nicotine dependence or 
hearing loss disability, no medical evidence suggesting the 
presence of any of the other disabilities at issue in service 
or until decades thereafter, and no medical evidence 
suggesting that any of the currently present disabilities at 
issue are etiologically related to service, to include any 
asbestos exposure in service. 

The evidence of nicotine dependence and hearing loss 
disability, as well as the evidence of a nexus between the 
veteran's claimed disabilities and his military service, is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disabilities or of a nexus 
between the claimed disabilities and the veteran's active 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's service connection claims. 

The veteran's claim for a TDIU was premised upon establishing 
service connection for one or more of the disabilities at 
issue since service connection is not in effect for any other 
disability.  In view of the Board's determination that 
service connection is not warranted for any of the 
disabilities at issue, the veteran's claim for a TDIU must 
also fail.   










ORDER

Entitlement to service connection for bilateral hearing loss 
disability, left hip disability, left leg disability, back 
disability, nicotine dependence, and prostate cancer as due 
to nicotine dependence or asbestos exposure, is denied.  

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

